 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                   ***
 6    STACEY M. RICHARDS,                                   Case No. 2:16-cv-01794-JCM-BWN
 7                           Plaintiff,
                                                            ORDER
 8          v.
 9    GREG COX, et al.,
10                           Defendants.
11

12          Presently before the court are Defendants’ Motion for Leave to File Exhibit 2 Under Seal

13   in Support of Defendants’ Motion for Summary Judgment (ECF No. 61) and Defendants’ Motion

14   for Leave to File Confidential Documents Under Seal in Support of Defendants’ Motion for

15   Summary Judgment (ECF No. 64), filed on October 8, 2018 and October 10, 2018, respectively.

16   These motions were referred to the undersigned on May 17, 2019. In these motions, defendants

17   request that various exhibits in support of their motion for summary judgment (ECF. No. 60) be

18   filed under seal. Plaintiff did not oppose either motion.

19          Generally, the public has a right to access judicial records. Kamakana v. City & Cnty. of

20   Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006). As a result, there is a strong presumption in favor

21   of public accessibility, and a party seeking to seal a judicial record “bears the burden of

22   overcoming this strong presumption.” Id.

23          When a party seeks to seal documents related to a dispositive motion, as is the case here,

24   the party “must articulate compelling reasons supported by specific factual findings” that

25   outweigh the public policies favoring disclosure. Id. at 1178-79 (alteration and internal quotation

26   marks and citations omitted). Examples of sufficiently compelling reasons include when court

27   files “might have become a vehicle for improper purposes, such as the use of records to gratify

28
 1   private spite, promote public scandal, circulate libelous statements, or release trade secrets.” Id. at

 2   1179 (quotation omitted).

 3          Defendants’ motion to file Exhibit 2 under seal (ECF No. 61) requests that the court allow

 4   it to seal Ely State Prison’s Confidential Operational Procedure (OP) 405. Defendants argue that

 5   under certain prison regulations, inmates are not allowed to have confidential operational

 6   procedures and that putting OP 405 into the public record could create security and safety risks at

 7   the prison. (ECF No. 61 at 2-3.) Generally, because of the safety and security risks present in

 8   prisons, prison administrators are “accorded wide-ranging deference in the adoption and

 9   execution of policies and practices that in their judgment are needed to preserve internal order and

10   discipline and to maintain institutional security.” Bell v. Wolfish, 441 U.S. 520, 547 (1979).

11   Indeed, “[s]uch considerations are peculiarly within the province and professional expertise of

12   corrections officials, and, in the absence of substantial evidence in the record to indicate that the

13   officials have exaggerated their response to these considerations, courts should ordinarily defer to

14   their expert judgment in such matters.” Id. at 547-48. Here, there is no substantial evidence in the

15   record that disallowing inmates to have access to OP 405 is an exaggerated response to the safety

16   and security concerns present in prisons.

17          Further, after reviewing OP 405, the court finds that inmates’ possession of OP 405 could

18   pose safety and security risks to inmates and prison staff, by giving inmates access to confidential

19   plans and procedures used to ensure the safety of everyone in the prison. Accordingly, the court

20   finds that defendants have presented compelling reasons based on articulable facts (see

21   Kamakana, 447 F.3d at 1178-79) to seal Exhibit 2, and the court will grant defendants’ motion to

22   file Exhibit 2 under seal (ECF No. 61).

23          Defendants also move the court to withdraw Exhibits 6 and 7 from the public record and

24   file them under seal, as these exhibits were inadvertently filed in the public record and contain

25   sensitive and identifying information about a minor. (ECF No. 64.) The court has reviewed

26   Exhibits 6 and 7 and finds that there are compelling reasons for redacting certain information in

27   these exhibits. Specifically, these exhibits identify a minor human trafficking victim and provide

28   sensitive information about her victimization. However, the court also finds that there is much


                                                  Page 2 of 3
 1   information in Exhibits 6 and 7 that does not identify the minor. Given the strong presumption in

 2   favor of public access to judicial records, the court finds that Exhibits 6 and 7 should not be

 3   sealed in their entirety but rather simply redacted to protect the identity of the minor. Therefore,

 4   the court will seal Exhibits 6 and 7 and require defendants to refile these exhibits on the docket in

 5   a redacted format within 14 days.

 6          IT IS THEREFORE ORDERED that Defendants’ Motion for Leave to File Exhibit 2

 7   Under Seal in Support of Defendants’ Motion for Summary Judgment (ECF No. 61) is

 8   GRANTED.

 9          IT IS FURTHER ORDERED that Defendants’ Motion for Leave to File Confidential

10   Documents Under Seal in Support of Defendants’ Motion for Summary Judgment (ECF No. 64)

11   is GRANTED.

12          IT IS FURTHER ORDERED that the Clerk is to seal Exhibits 6 (Arrest Report) and 7

13   (Deposition of Bumgardner), currently hyperlinked as Exhibits 5 and 6 to ECF No. 60.

14          IT IS FURTHER ORDERED that defendants are to refile Exhibits 6 and 7 on the docket,

15   redacting all identifying information of the minor within 14 days.

16

17          DATED: June 18, 2019

18

19                                                         BRENDA WEKSLER
                                                           UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26

27

28


                                                  Page 3 of 3
